Allowable Subject Matter
	Claims 1-5, 8-13 and 15 are allowed.
	An Examiner’s statement of reasons for allowance is provided as follows.  
	As to claim 1, the prior art of record fails to teach or suggest, either alone or in combination “light-emitting diode (LED) controller, comprising: an image buffer to hold image data; a pulse width modulator that has a duty cycle; an LED pixel activatable in response to the image data and the duty cycle; a logic circuit configured to use a low dropout (LDO) bypass to modify a state of an LDO linear regulator, a row select and a column select configured to select the LED pixel for activation when using the LDO bypass, the logic circuit including a bypass input with the LED controller being configured to receive an input on a bias voltage line and produce an output on a forward voltage line; and a generator supplied with a data input.
” as claimed (emphasis added).
	As to claim 9, the prior art of record fails to teach or suggest, either alone or in combination “method, comprising: activating a light-emitting diode (LED) pixel in response to image data held in an image buffer and a duty cycle of a pulse width modulator; modifying a state of a low dropout (LDO) linear regulator, at least in part based on an LDO bypass; selecting the LED pixel for activation when using the LDO bypass, at least in part based on a row select and a column select; receiving a data input at a generator; receiving, by a logic circuit, a bypass input; receiving an input on a bias voltage line; and producing an output on a forward voltage line.” as claimed (emphasis added).
	The dependent claims are also allowed for the same reasons.

Amendments
		The amendments filed 3/10/2021 were reviewed and are entered.  
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SEJOON AHN/Examiner, Art Unit 2628